Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 1 of 49

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION

Case No. 18-14244-Civ-MARTINEZ/Maynard

 

PAMELA B. STUART,
Plaintiff,
v.

CATHERINE S. RYAN,

DEBORAH A. STUART,

TENNIS TOWNHOUSES
CONDOMINIUM ASSOCIATION, INC.,
JEFFREY R. SMITH, and

STATE OF FLORIDA,

 

Defendants.

 

DEFENDANTS CATHERINE S. RYAN AND DEBORAH A. STUART’S
RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
TO LATE-FILE OBJECTIONS

Defendants CATHERINE S. RYAN and DEBORAH A. STUART file this, their
Response in Opposition to Plaintiffs “Motion for Leave to Late-File Plaintiff Pamela Stuart’s
Rule 72 Objections to the Report and Recommendations of Magistrate” (“Mot.”), and state the
following:

1, After this Court doubled Plaintiff's time to file objections to the magistrate
judge’s report and recommendation (“R&R”), and after this Court twice warned Plaintiff that any
untimely objections “will be deemed waived” (such that Plaintiff would be barred from seeking
de novo review of the R&R by the District Court or attacking its factual findings on appeal),
Plaintiff has effectively moved this Court for a second post-hoc extension of her lapsed filing
deadline. True to its word, this Court should deny Plaintiff's motion and refuse to consider

Plaintiff's untimely objections.
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 2 of 49

2. As Defendants noted in their response to Plaintiff's first untimely motion for
extension of time, Plaintiff bears the dual burden of establishing (1) good cause for the requested
extension and (2) excusable neglect for her failure to ask for more time before the filing period
expired. Fed. R. Civ. P. 6(b)(1)(B). Plaintiff falls short on both scores, as it is plainly obvious
that Plaintiff’s delay was within her control, that Plaintiff lacks sufficient respect for this Court's
rules and orders, and that Plaintiff has been proceeding in bad faith with the malicious objective
of causing additional prejudice to Defendants.

3. After the initial deadline had passed, Plaintiff asked this Court for 12 additional
days to file her objections to the R&R. This Court not only granted Plaintiff's request, but it
gave Plaintiff two more days (for a total of 14 extra days) to complete the task. However, in
doing so, the Court “once again warned [Plaintiff] that she must ensure that the Clerk of Court
receives her filings in time to docket them” by January 23, 2019. (Doc. 68.) Not until a few
minutes before 9 PM on January 22, 2019 — ie., after the overnight mail deadline had passed —

did Plaintiff endeavor to seek Defendants’ consent for a further extension. (Exh. A.)

 

1 In the face of this Court’s cautionary admonition, Plaintiff has defied S.D.Fla.L.R. 7.1(a)(3)
for the second time in two weeks. That rule required Plaintiff to “make reasonable effort to
confer [with Defendants] . . . in a good faith effort to resolve by agreement the issues” raised by
the instant motion. However, Plaintiff did not send her email seeking Defendants’ consent to her
late filing until well after business hours on the 13" day of her 14-day extension. (Exh. A.) This
Court condemned similar chicanery in Royal Bahamian Association, Inc. v. QBE Insurance
Corp., 744 F. Supp. 2d 1297 (S.D. Fla. 2010). In that case, the movants alerted defendants of
impending motions in an after-hours email and then filed the motions shortly thereafter before
receiving replies from the opposing parties. The Court held that the movants’ efforts to confer
were not in good faith because they filed their motion just one business day after asking the
defendants for consent. See Royal Bahamian, 744 F. Supp. 2d at 1299 n.2 (“Sending an email
and demanding an immediate or near-immediate response and then filing a motion before having
an actual substantive discussion with opposing counsel does not amount to a conference or
consultation. Instead, it is a one-way missive.”). Plaintiff's conduct in this case is considerably
worse, given that Plaintiff had been warned against late filing, had been warned against filing
without first complying with S.D.Fla.L.R. 7.1(a)(3), and made no effort to comply with the rule
until after her own choices had made it impossible for to file her objections on time.
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 3 of 49

4, Plaintiff's suggestion that she “worked diligently” to finalize her overdue
objections and could have done so but for a motor vehicle accident and her receipt of an adverse
decision concerning her entitlement to certain government benefits (Mot. at 1-2) is demonstrably
false.2. The truth is that, in lieu of exercising her best efforts to adhere to the deadline that this
Court extended over Defendants’ objection and beyond the limits of Plaintiffs request, Plaintiff
elected to devote her attention to filing frivolous pro se motions in other lawsuits in which she
and Defendants are adversaries. Both motions were filed on January 17, 2018, ie., more than a
full week ago, and more than halfway into Plaintiff's extended filing period. (Exhs. B & C.)
Unlike her objections in this case, neither of those motions was subject to a particular filing
deadline — let alone an extended one. Plaintiff also chose to squander the extra time that this
Court had afforded to her by preparing and filing an 11-page petition for reinstatement to the
D.C. Bar. (Exh. D.) Again, that petition was not due at any particular time. Similarly, although
she chose to do otherwise, Plaintiff did not need to appeal the denial of her “Home Savers”
petition until after her objections were due in this case.

5. Plaintiff has consistently chosen to ignore this Court’s rules, orders, and
admonishments at her own peril. Last week, this Court graciously excused Plaintiff's violation
of S.D.Fla.L.R. 7.1(a)(3) but cautioned Plaintiff of the consequences that would stem from
further noncompliance. Regardless, Plaintiff not only chose to file her objections late, but she
also has flouted the page limit for objections to a magistrate judge's proposed findings,
recommendation or report. See S.D.Fla.M.J.R. 4(b) (“Absent prior permission from the Court,

no party shall file any objections or responses to another party’s objections exceeding twenty

 

2 Notwithstanding her suspension from the practice of law, Plaintiff remains subject to the
standards of ethical and professional conduct set forth in the Rules Regulating the Florida Bar,
including Rule 4-3.3(a)(1), which prohibits the making of any false statement of fact to a
tribunal. The Florida Bar v. Solomon, 589 So. 2d 286, 287 (Fla. 1991).
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 4 of 49

(20) pages in length.” (emphasis added)). At no point during the 28 days between the issuance
of the R&R and the mailing of Plaintiff's objections to the Clerk did Plaintiff seek permission to
exceed the applicable page limit, let alone to exceed it by more than 100 pages of text and more
than 225 pages of exhibits.°

6. Plaintiff's email to the undersigned seeking Defendants’ consent to the instant
motion showcases Plaintiff's bad faith. At the end of the email, Plaintiff states that she will send
her documents to the Court the following day regardless of Defendants’ position and then
demands a ransom for prompt service of her overdue submission:

If you consent to my extension, I’ll provide you with email service. If not,
I’ll send via snail mail only. :-)

(Exh. A.) Litigation is not a game, but Plaintiff has certainly treated it as such, all the while to
Defendants’ continuing detriment. And although Plaintiff punctuated the conclusion of her
email with a “smiley face,” there is nothing amusing about Plaintiff's unpardonable lack of
professionalism, relentless attempts at one-upmanship, and repeated disregard for this Court’s
rules.

ve Even as a pro se litigant, Plaintiff was required to adhere to all procedural
requirements. See Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) (“Despite construction
leniency afforded pro se litigants, we nevertheless have required them to conform to procedural
tules.”). Plaintiff is no more entitled to file over-length, out-of-time objections than any other
party would be. See Allen v. Gen. Motors Corp., 186 F. App’x 869, 870 (11th Cir. 2006) (“[P]ro
se status does not entitle [plaintiff] to liberal filing deadlines.”). Her contempt for this Court’s

procedures is not excusable. Wilson v. Berryhill, No. 16-CV-81881, 2017 WL 4305014, at *2

 

3 Tt should be noted that Plaintiff not only filed four separate responses to Defendants’ motions
to dismiss totaling more than 60 pages (Docs. 43-46), she was also given leave to file a 15-page
surreply (Docs. 51 & 52).
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 5 of 49

(S.D. Fla. July 20, 2017) (“{T]Jhe fact that a plaintiff is proceeding pro se does not excuse an
untimely filing.’”’).

8. Given Plaintiff's failure to demonstrate a proper justification for her second
consecutive late filing, this Court can and should deny Plaintiff's motion and refuse to consider
her untimely objections. See, e.g., Ellison v. Consol. City of Augusta, No. CV 116-175, 2017
WL 1028573, at *1 (S.D. Ga. Mar. 16, 2017) (“Because Plaintiff's objections are untimely and
she supplies no reason for the delay, the Court need not consider them.” (citing Mathis v. Adams,
577 F. App’x 966, 967-68 (11th Cir. 2014))).

9. Notwithstanding the above, if this Court is inclined to excuse Plaintiffs decisions
not to file timely objections, not to confer with opposing counsel in good faith, and not to seek
prior permission to exceed the applicable page limit by a factor of six, Defendants would request
that the Court strike pages 21-125 of her objections and consider only those arguments made in
the first 20 pages. Should the Court decide to entertain some or all of Plaintiff's untimely
objections, Defendants will respond promptly. Defendants respectfully submit that, in light of
her repeated violations of the rules, Plaintiff should not be rewarded with an opportunity to
revise and resubmit her objections with the benefit of yet more time. The pendency of this
meritless action — which should be dismissed with prejudice, as recommended unequivocally by
the magistrate judge — continues to unfairly damage Defendants, as explained in paragraph 7 of

Defendants’ January 14, 2019 opposition brief (Doc. 66).
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 6 of 49

WHEREFORE, Defendants request that the Court deny Plaintiffs Motion or, in the

alternative, decline to consider any of Plaintiff's untimely arguments made in excess of the page

limit prescribed by S.D.Fla.M.J.R. 4(b).

Dated this 25" day of January, 2019.

Respectfully submitted,

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.

Florida Bar No. 0028598

COLLINS, BROWN, BARKETT,

GARAVAGLIA, and LAWN, CHARTERED,

Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart

756 Beachland Boulevard

Vero Beach, Florida 32964-3686

(772) 231-4343

dvitunacpleadings@verolaw.com
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 7 of 49

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 25"" day of January, 2019, I electronically caused the
foregoing document to be filed with the Clerk of Court using CM/ECF. I also certify that the
foregoing document is being served this day on Plaintiff pro se Pamela B. Stuart and all counsel
of record via transmission of Notices of Electronic Filing.

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.

Florida Bar No. 0028598

COLLINS, BROWN, BARKETT,

GARAVAGLIA, and LAWN, CHARTERED.

Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart

756 Beachland Boulevard

Vero Beach, Florida 32964-3686

(772) 231-4343

dvitunacpleadings@verolaw.com
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 8 of 49

 

Doug Vitunac

From: pamstuart@aol.com

Sent: Tuesday, January 22, 2019 8:55 PM

To: dvitunacpleadings; sam@kirwinnorris.com; jodom@gouldcooksey.com;
maria.guitianbarker@mMyFloridaLegal.com

Subject: Need your consent to file repsponse to magistrate's report a day late

Dear Counsel:

| struggled mightily to meet the deadline. | had to leave by 8 pm to make it to the last FedEx pickup location on time. | did
not finish compiling the document which is quite lengthy and exhibits for shipment until 8:40 pm. | need your consent or
at least your indication that you will not consent as soon as possible.

For what it's worth, my time has not been too controllable in the last ten days or so. On January 9th | was the victim ofa
hit and run auto collision so | had to work with the investigator and try to find out information for him to file a criminal case
or at least get the insurance information. Fortunately, | was not hurt but my car suffered a lot of damage. | also hada
doctor's consultation which prompted a lot of research and had to go to a funeral. | had a few professional engagements.

Please let me know asap as | will be sending the packages off tomorrow. If you consent to my extension, I'll provide you
with email service. If not, I'll send via snail mail only. :-)

Pam Stuart

EXHIBIT

iA

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 9 of 49
Filing # 83535005 E-Filed 01/17/2019 04:22:57 PM

IN THE CIRCUIT COURT OF THE
NINETEENTH JUDICIAL CIRCUIT,
IN AND FOR INDIAN RIVER
COUNTY, FLORIDA

CATHERINE S. RYAN and
DEBORAH A. STUART,

Plaintiffs,
Vv. Case No, 31-2013CA-001523
Judge Janet Croom
PAMELA B. STUART,

as trustee, et al.

Defendants

 

MOTION FOR RELIEF FROM DEFICIENCY JUDGMENT PURSUANT TO
FLORIDA RULE OF CIVIL PROCEDURE 1.540

Defendant Pamela B. Stuart respectfully petitions this Court for relief from a deficiency
judgment entered on December 27, 2018 in violation of applicable Florida law. Defendant files
this motion pursuant to Florida Rule of Civil Procedure 1.540(b)(3) and (4). In support of her
motion, Defendant relies on the following points and authorities.

The final judgment of deficiency in this case was erroneous for the following reasons:

(1) It was based on a final judgment of foreclosure in a related case rather than on the
evidence adduced in the case below which involved a complaint for removal of trustee, an
accounting, conversion, and injunctive relief in a family trust matter. Conversion was never

established but the court found that Defendant had engaged in various breaches of trust due to

EXHIBIT

i B

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 10 of 49

excessive borrowing under the terms of the trust and Florida law which permitted such
borrowing.

(2) The judgment granted a credit for the improper award of title to Defendant’s
homestead to plaintiffs that was based upon an equitable lien that was entered without evidence
in the underlying case that Defendant acquired her homestead by means of “reprehensible” or
egregious conduct such that her continued ownership of her personal residence would constitute
unjust enrichment. Florida law and the 5" and 14" amendments to the US Constitution forbid the
taking of private property by any branch of government, executive, legislative or judicial without
due process of law. In Florida, some showing of wrongdoing associated with the acquisition,
improvement or repair of a residence is required before a lien may be imposed upon that property
in favor of another private party. Havoco of Am., Ltd. v. Hill, 790 So.2d 1018 (Fla. 2001)
(holding the equitable lien is still a viable remedy for creditors in cases where funds obtained
fraudulently were used directly to purchase a homestead, but the homestead exemption will apply
to property purchased using funds legitimately obtained even if the property is used to shield
funds from creditors). In fact, the evidence below and in the motion for relief from judgment
filed June 19, 2018, showed that Defendant acquired her homestead in 2000 utilizing her own
funds, placed a lien against it in 2001 to guarantee a loan taken to assist a limited liability
company in acquiring a commercial property, then refinanced the property in its entirety in 2006
to raise funds for attorneys’ fees in a case that the limited liability company was litigating against
the person who sold the building to the LLC in a fraudulent manner. Then, the LLC paid off the
debt to Defendant who arranged for the loan by paying off the refinanced mortgage when the

LLC’s asset was sold in 2009. There was no evidence adduced in the underlying case that funds
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 11 of 49

borrowed from the J. Raymond Stuart trust were utilized to acquire, improve, or repair
Defendant’s homestead in Florida. Rather the funds borrowed from the trust were used to pay
carrying costs of the building owned by the LLC from time to time.

Applicable Florida law requires that in order to place an equitable lien on a property there
must be evidence that the property was wrongfully acquired, improved, or repaired with ill-gotten
funds so that the owner was unjustly enriched. Palm Beach Savings & Loan Ass'n v. Fishbein,
619 So. 2d 267, 270-71 (Fla. 1993) (confirming that an equitable lien may be imposed on
homestead property where funds obtained through fraud were used to purchase the homestead).
To obtain an equitable lien on a Florida homestead, a plaintiff must show by a preponderance of
the evidence (1) that the defendant engaged in fraudulent or egregious conduct and (2) that the
funds from that conduct can be directly traced to the purchase of, investment in, or improvement
of the homestead. In re Fin. Federated Title & Trust, Inc., 347 F.3d 880, 888 (11th Cir. 2003).

The trial court in this case accepted an accounting of the trust by the successor trustee that
was grossly inaccurate but approved by the previous trial judge after a 36 minute non-evidentiary
hearing when the accounting in question had not been provided by plaintiff's counsel and had not
been reviewed by the judge. Judge Kanarek refused to revisit that decision when confronted with
evidence of many errors in the accounting. Nothing in the accounting reflected that funds from
the trust were used in any way to acquire, improve or repair Defendant’s homestead (or to
acquire her interest in her father’s homestead or her parents’ personal property).

While the trial court and Fourth District Court of Appeals in this case, Ryan v. Stuart,
232 So.2d 418 (Fla. 4" DCA 2017) found that the property in question, Defendant’s Florida

residence, was not Defendant’s homestead, they did so on a basis not found in applicable Florida
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 12 of 49

law defining a homestead as a permanent residence that a homeowner has declared as such. The
trial and appellate courts said that this residence that Defendant had owned and resided in since
January 2000 was not her homestead because the trial court found that Defendant spent less time
in Florida than she did elsewhere. In fact, the evidence submitted was submitted for purposes of
showing Defendant’s eligibility for trustee fees and consisted of calendars showing the days she
spent on trust administration duties in Florida — not her total time in residence. Even if it is true
that Defendant spent less time at her Florida homestead performing trust administration duties
than she spent in her alternate residence in the District of Columbia where she also had a
residence, durational residency requirements for homestead status have been unconstitutional in
Florida since 1952 as a denial of equal protection of the laws. Ostendorf v. Turner, 426 So.2d
539, 544 (Fla. 1982), citing Sparkman v. State, 58 So.2d 431 (Fla. 1952)(en banc). Continuous
residency in the State of Florida is not required for homestead status. Temporary absence of the
head of the household for reasons of health, pleasure, or business will not deprive the homestead
of its protected status, unless there was the aim on his part to forsake it permanently.
Hillsborough Inv. Co. v. Wilcox, 152 Fla. 889, 13 So.2d 448 (1943); L'Engle v. Forbes, 81 So.2d
214 (Fla.1955) ; and Olesky v. Nicholas, 82 So.2d 510 (Fla. 1955), cited in Marsh v. Hartley,
109 So.2d 34 (Fla. 2d DCA 1959). The determination that Defendant’s home in Florida was
not her homestead was an issue that was never presented in the complaint and was an error of

Constitutional significance that rendered the judgment void.' Ironically, the District of Columbia

 

! The trial court that had this case previously retired as of January 1, 2019. The Fourth
District Court of Appeals has so far engaged in a cover up of the erroneous actions of the trial
court in this case. In its ruling upholding the trial judge’s denial of a motion for relief from
judgment on the grounds that the court lacked subject matter jurisdiction over these properties on
which it imposed liens since they were not mentioned in the complaint or the subject of proof of

4
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 13 of 49

government recently ruled that Defendant was ineligible for assistance from the DC Homesavers
program because her DC residence was found not to be her primary residence (see notice,
attached).

The courts also cited the fact that Defendant had a federally guaranteed reverse mortgage
on her D.C. home as a basis for excluding her from homestead protection in Florida but no such
exception exists in Article 10, § 4 of the Florida Constitution for a mortgage on an unrelated
property. The Court of Appeals conceded that the applicable law required that it apply only the
exceptions stated in the Florida Constitution in order to deny Defendant homestead protection
but said that did not matter because her Florida home was not her homestead. In making that
finding, the courts had to ignore the evidence in Defendant’s Declaration of Domicile filed under
oath with this court and her Notice of Homestead also filed under oath with the court and the
evidence that Defendant had voted in Florida since 2004, volunteered as a voter protection
attorney in every federal election since that time, belonged to the Community Church of Vero
Beach, was an active supporter of Riverside Theater, the Vero Beach Museum of Art, the John’s
Island Community Service League and other local groups, had a law office in Vero Beach from
2006 to 2017, had been a member of the John’s Island Club since 2000, and showed no evidence
of intent to abandon her home in Florida. In fact, she had purchased a burial plot next to that of
her deceased father in the Town of Indian River Shores Cemetery that requires one to be a
resident of the town in order to be buried there.

Incidentally, the finding of the trial court that Defendant engaged in “reprehensible”

 

the application of ill-gotten funds, the Court of Appeals did so in a per curiam affirmance and
refused a motion to issue an opinion and for rehearing en banc. Stuart v. Ryan, 4D18-2388.

5
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 14 of 49

conduct sufficient to justify an equitable lien be imposed was contrary to applicable US Supreme
Court precedent, see State Farm Mutual Auto Ins. v. Campbell, 538 U.S. 408, 419 (2003)(We
have instructed courts to determine the reprehensibility of a defendant by considering whether:
the harm caused was physical as opposed to economic; the tortious conduct evinced an
indifference to or a reckless disregard of the health or safety of others; the target of the conduct
had financial vulnerability; the conduct involved repeated actions or was an isolated incident; and
the harm was the result of intentional malice, trickery, or deceit, or mere accident). It also is in
violation of applicable Florida Supreme Court precedent. Schoeff v. R. J. Reynolds Tobacco Co.,
232 So.3d 294, 306-307 (Fla. 2017)(This Court has held that "[w]hen compensatory damages are
substantial, then a lesser ratio, perhaps only equal to compensatory damages, can reach the
outermost limit of the due process guarantee."), citing Engle v. LiggettGroup, Inc., 945 So.2d
1246, 1265 (Fla. 2006) and State Farm v. Campbell, 538 U.S. at 425. State courts are required
to follow US Supreme Court pronouncements on matters of federal law such as its interpretation
of what constitutes reprehensible conduct sufficient to withstand a finding that a damages award
was too excessive to withstand due process scrutiny. See James v. City of Boise, _ US___, 136
S.Ct. 685, 193 L.Ed.2d 694 (2016)(As Justice Story explained 200 years ago, if state courts were
permitted to disregard this Court's rulings on federal law, 'the laws, the treaties, and the
constitution of the United States would be different in different states, and might, perhaps, never
have precisely the same construction, obligation, or efficacy...), citing Martin v. Hunter's Lessee,
1 Wheat. 304, 348, 4 L.Ed. 97 (1816).

(3) The judgment failed to award Defendant credit for the illegal lien imposed by the

court upon Defendant’s interest in her father’s homestead at 101 South Catalina Court, Vero
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 15 of 49

Beach, and her parents’ personal property located at that residence. The trial court in 31-
2013CA-001523 awarded a lien to Catherine Ryan and Deborah Stuart on Pamela Stuart’s one-
third ownership interest in her father’s residence that she acquired by operation of law on January
18, 1998 when her father died pursuant to § 732.401(1), Florida Statutes. The case at issue, 31-
2013CA-001523 concerned the assets of the J. Raymond Stuart trust. The trust’s assets did not
include J. Raymond Stuart’s homestead property at 101 South Catalina Court, Vero Beach,
Florida 32963 which passed by operation of law at his death to his three daughters as joint
tenants pursuant to § 732.401(1), Florida Statutes. Aronson v. Aronson, 81 So.3d 515, 519 (Fla.
3d DCA 2012). Its homestead character was established at death. Engelke v. Estate of Engelke,

921 So.2d 693, 697 (Fla. 4th DCA 2006). The fact that the property was titled in the name

of the trust did not affect its homestead protection under the Florida Constitution and its descent
by operation of law to his surviving descendants per stirpes. Aronson v. Aronson, 930 So.2d at
767. The trust also did not include the assets held by Mr. Stuart’s surviving spouse, Marion
Stuart, to whom the personal property owned by J. Raymond Stuart not in his trust had passed at
his death pursuant to his will. Mr. Stuart’s personal property consisted mostly of Mr. Stuart’s
interest in the furniture and personal items in their homes in Garden City, New York (which were
sent to the home in Vero Beach or distributed among the three daughters after the sale of the
Garden City home) and Vero Beach, Florida (which presumably are still located in Mr. Stuart’s
homestead residence).

The successor trustee granted a trustee’s deed to Catherine Ryan and Deborah Stuart in
February 2017 that she lacked legal authority to issue. The deed conspicuously omitted Pamela

Stuart’s interest in the property which the trial court acknowledged was supported by applicable
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 16 of 49

law and stated words to the effect that no title search had been conducted prior to issuance of the
deed. The evidence adduced in the underlying case did not provide any basis for showing that
Pamela Stuart acquired her interest in her father’s homestead by anything other than her father’s
unfortunate death and her relationship to him as his descendant. Florida law requires some sort
of wrongdoing or unjust enrichment associated with the acquisition, improvement or repair of a
property in order to permit the imposition of an equitable lien. Palm Beach Savings & Loan
Ass'n v. Fishbein, 619 So. 2d 267, 270-71 (Fla. 1993); Flinn v. Doty, 214 So.3d 683 (Fla. App.,
2017). That evidence was completely absent but the trial court imposed a lien anyway because
the trial judge thought it was “appropriate.” The trial judge’s personal opinion should not have
been the basis for the application of an equitable lien. Catherine Ryan recently engineered her
own acquisition of 100% title to that property by exchanging $275,000 in return for a quitclaim
deed from Deborah Stuart. The trial court provided no credit to Pamela Stuart for its wrongful
and unconstitutional taking of her one-third interest in her father’s homestead. See Stop the
Beach Renourishment v. Florida Department of Environmental Protection, 560 U.S. 702, 713-
715 (2010)(Scalia, J., for a plurality, defining judicial taking in violation of the Takings Clause of
the 5" Amendment to the US Constitution, as applied to the states by the 14" Amendment).

(4) The trial court provided no credit to Pamela Stuart for its unconstitutional taking of
her rights to a one-third interest in her parents’ personal property which she acquired pursuant to
their wills which were not before the court in 31-2013CA-001523.

In fact, Defendant’s homestead, her one-third interest in her father’s homestead, and her
one-third interest in her parents’ personal property were not part of the subject matter of the 31-

2013CA-001523 case before the court since they were not listed as special damages as required
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 17 of 49

by Florida Rule of Civil Procedure 1.120(g). Lovett v. Lovett, 93 Fla. 611, 112 So. 768
(Fla.1927)(If a court enters an order prior to the filing of proper pleadings, the court is said to
lack jurisdiction). Ifa court grants relief beyond the scope of the pleadings, it acts in excess of
its jurisdiction. U.S. Bank Nat'l Ass'n v. Anthony-Irish, 204 So.3d 57, 60 (Fla. 5" DCA 2016).
citing Campbell v. Nourse, 429 So.2d 1375 (Fla. 4" DCA 1983). An order entered without
subject-matter jurisdiction can be attacked under rule 1.540(b)(4) at any time because a lack of
subject-matter jurisdiction goes to the foundation of the court's power to adjudicate the case
presented. U.S. Bank Nat'l Ass'n v. Anthony-Irish, 204 So.3d 57 (Fla. 5" DCA 2016). In the case
presented, the trial court refused to permit Defendant to add the trust as a party after the court
said it would not act with respect to the J. Raymond Stuart homestead that was nominally titled
in the name of the trust. The trial court then proceeded to order its disposition despite its lack of
subject matter jurisdiction. This was particularly egregious. See Trerice v. Trerice, no. 4D17-
2726 (Fla. 4 DCA 2018)(It is particularly inconsistent for a trial court to say it is not going to
exercise judicial power because it does not have personal jurisdiction over one of the parties and
to then exercise judicial power by making factual determinations to justify denying injunctive
relief over that same party).

(5) The judgment of deficiency does not properly subtract the $325,507.99 in trustee
expenses that Defendant incurred over 14 years of service as trustee. They were presented to the
trial court in summary form as permitted by Florida Rule of Evidence § 90.956. All of the
original receipts that were the basis for the summaries were provided to then counsel for Dr.
Ryan and Deborah Stuart and electronic copies were provided to the successor trustee who was

chosen at the behest of Ryan and Stuart’s counsel. The successor trustee testified she never
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 18 of 49

reviewed them and credited none of the expenses claimed. Thus, the trial court refused to credit
them either. This was contrary to § 736.0709, Florida Statutes, which provides:

Reimbursement of expenses.—

(1) A trustee is entitled to be reimbursed out of the trust property, with interest as
appropriate, for reasonable expenses that were properly incurred in the administration of the
trust.

(2) An advance by the trustee of money for the protection of the trust gives rise to
a lien against trust property to secure reimbursement with reasonable interest.

A judgment is void if entered without subject matter jurisdiction. No items of special
damages were alleged in the complaint as required by Florida Rule of Civil Procedure 1.120(g)
which says: “Special Damage. When items of special damage are claimed, they shall be
specifically stated.” The Florida Supreme Court has said that “Special damages are considered to
be the natural but not the necessary result of an alleged wrong or breach . . . .they are such
damages as do not follow by implication of law merely upon proof of the breach.” Augustine v.
Southern Bell Telephone & Telegraph Co., 91 So.2d 320, 323 (Fla. 1956); Precision Care Auto
Tune, Inc. v. Radcliffe, 804 So.2d 1287, 1292 (Fla. 4" DCA 2002). General damages are those
which the law presumes actually and necessarily result from the alleged breach or wrong.
Augustine v. Southern Bell, 91 So.2d at 323. The failure to list Pamela Stuart’s one-third interest
in her father’s homestead or her residence at 111 John’s Island Drive #7, Vero Beach, Florida or
the personal property belonging to J. Raymond Stuart at his death as items of special damages in
the complaint under Florida property law meant that they could not be transferred to Catherine

Ryan and Deborah Stuart pursuant to the lawsuit to satisfy any debt that Pamela Stuart may owe

10
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 19 of 49

to them. Even if the Court of Appeals did not agree, the current status is that these properties
have been transferred to Catherine Ryan and Deborah Stuart and their value should be reflected
in the Final Judgment of Deficiency and were not.

WHEREFORE, because counsel for Catherine Ryan and Deborah Stuart and for the
Tennis Townhouses Condominium Association, Inc. engaged in misconduct in procuring the
above judgment and because the judgment was rendered without subject matter jurisdiction, it is
void and subject to relief pursuant to Florida Rule of Civil Procedure 1.540(b)(3) and (b)(4).
Defendant submits that this motion should be granted and the final judgment of deficiency

voided or corrected as set forth herein.

Dated: Januaary 17, 2019 Respectfully submitted,

/s/ Pamela B. Stuart

 

P.M.B. #8202

6001 Highway AlA

Indian River Shores, FL 32963-1014

pamstuart@aol.com

202-244-0723

202-999-2374

202-835-2200

Alternate address:
5115 Yuma St., NW
Washington, DC 20016

11
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 20 of 49

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 17th day of January, 2019, I electronically filed the
foregoing Defendant’s Motion for Relief from Deficiency Judgment pursuant to Florida Rule of
Civil Procedure 1.540 with the Clerk of the Indian River County Circuit Court by using the ECF
System, and that a true and correct copy is being served this day on counsel of record: Charles
D. Vitunac, Esq., Collins, Brown, Barkett, Garavaglia, Lawn, 756 Beachland Blvd., Vero Beach,
FL 32963, Counsel for Plaintiffs Catherine Ryan and Deborah Stuart,

dvitunacpleadings(@verolaw.com,

/s/ Pamela B. Stuart

 

PAMELA B. STUART

12
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 21 of 49

NomeSaver

     

Niece
z ey

A Hasdest Hit Fund initletive

[ost WU phumiag tact f inanre Ra uly

RESTORE ASSISTANCE
NOTICE OF APPLICANT INELIGIBILITY

01/09/2019

. Pamela Stuart
Applicant Name:

 

5115 Yuma Street. NW
Property Address:

20016

 

Washington, DC

 

Dear Applicant:

This letter is to notify you that you are INELIGIBLE for Restore Assistance through the
District of Columbia Housing Finance Agency’s HomeSaver Program due to one or more of
the following reasons:

Delinquent property related expense amount is less than $2,500.00

Delinquent property related expense amount is greater than $60,000.00

Property is not your primary residence

Head of household or other person(s) applying for assistance is/was not named on the Deed
Unable to determine qualifying hardship

Income is greater than $140,640.00

Monthly property expense payment is unsustainable (greater than 38% of your gross income)
Unsatisfactory payment history prior to Hardship

Other

NOOOOOOUNUO

 

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 22 of 49

SUPERIOR COURT OF THE
DISTRICT OF COLUMBIA

Civil Division
CATHERINE 8S. RYAN and
DEBORAH A. STUART,
Plaintiffs,
v. Case No. XX-XXXXXXX
Request to File Foreign Judgment
PAMELA B. STUART,

as trustee, et al.

Defendants

MOTION FOR STAY PENDING DISPOSITION OF
MOTION FOR RELIEF FROM JUDGMENT

Defendant Pamela B. Stuart respectfully moves pursuant to Superior Court Rule of Civil
Procedure 62 for an indefinite stay of these proceedings pending disposition of her Motion for
Relief From Judgment pursuant to Florida Rule of Civil Procedure 1.540 that is currently
pending before the Circuit Court of Indian River County, Florida. The F lorida Rule 1.540 is
substantially the same as Rule 60 of the Superior Court Rules of Civil Procedure. A copy of the
motion filed electronically with the Circuit Court for Indian River County is attached.

Defendant has been rendered nearly homeless and penniless by the relentless litigation
undertaken by the plaintiffs and is unable to post a bond.

This matter was filed on January 3, 2019. No prejudice to the plaintiffs will obtain

EXHIBIT

C

 

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 23 of 49

should the Court grant this motion for good cause shown.

Defendant verifies under penalty of perjury that the facts submitted above are true and
correct to the best of her knowledge and belief pursuant to 28 USC § 1746.

WHEREFORE, Defendant submits that her motion should be granted.

Respectfully submitted,

ae B. Stuart
Defendant pro se

5115 Yuma Street, N. W.
Washington, DC 20016
202-244-0723
202-835-2200
202-999-2374 (cell)

pamstuart@aal.com

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing motion was served upon counsel for
the plaintiffs, Rachel E. Mueller, 800 17” Street, NW, Suite 1100, Washington, DC 20006, by

first class mail with postage pre-paid this 17" day of January, 2019.

 

att O04 §

PAMELA B. STUART

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 24 of 49

EXHIBIT A
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 25 of 49

IN THE CIRCUIT COURT OF THE
NINETEENTH JUDICIAL CIRCUIT,
IN AND FOR INDIAN RIVER:
COUNTY, FLORIDA

CATHERINE 8S. RYAN and
DEBORAH A. STUART,

Plaintiffs,

Vv. Case No. 31-2013CA-001523
Judge Janet Croom

PAMELA B. STUART,
as trustee, et al.

Defendants

MOTION FOR RELIEF FROM DEFICIENCY JUDGMENT PURSUANT TO
FLORIDA RULE OF CIVIL PROCEDURE 1.540

Defendant Pamela B. Stuart respectfully petitions this Court for relief from a deficiency
judgment entered on December 27, 2018 in violation of applicable Florida law. Defendant files
this motion pursuant to Florida Rule of Civil Procedure 1.540(b)(3) and (4). In support of her
motion, Defendant relies on the following points and authorities.

The final judgment of deficiency in this case was erroneous for the following reasons:

(1) It was based on a final judgment of foreclosure in a related case rather than on the
evidence adduced in the case below which involved a complaint for removal of trustee, an
accounting, conversion, and injunctive relief in a family trust matter. Conversion was never

established but the court found that Defendant had engaged in various breaches of trust due to
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 26 of 49

excessive borrowing under the terms of the trust and Florida law which permitted such
borrowing.

(2) The judgment granted a credit for the improper award of title to Defendant’s
homestead to plaintiffs that was based upon an equitable lien that was entered without evidence
in the underlying case that Defendant acquired her homestead by means of “reprehensible” or
egregious conduct such that her continued ownership of her personal residence would constitute
unjust enrichment. Florida law and the 5" and 14 amendments to the US Constitution forbid the
taking of private property by any branch of government, executive, legislative or judicial without
due process of law. In Florida, some showing of wrongdoing associated with the acquisition,
improvement or repair of a residence is required before a lien may be imposed upon that property
in favor of another private party. Havoco of Am., Ltd. v. Hill, 790 So.2d 1018 (Fla. 2001)
(holding the equitable lien is still a viable remedy for creditors in cases where funds obtained
fraudulently were used directly to purchase a homestead, but the homestead exemption will apply
to property purchased using funds legitimately obtained even if the property is used to shield
funds from creditors). In fact, the evidence below and in the motion for relief from judgment
filed June 19, 2018, showed that Defendant acquired her homestead in 2000 utilizing her own
funds, placed a lien against it in 2001 to guarantee a loan taken to assist a limited liability
company in acquiring a commercial property, then refinanced the property in its entirety in 2006
to raise funds for attorneys’ fees in a case that the limited liability company was litigating against
the person who sold the building to the LLC in a fraudulent manner. Then, the LLC paid off the
debt to Defendant who arranged for the loan by paying off the refinanced mortgage when the

LLC’s asset was sold in 2009. There was no evidence adduced in the underlying case that funds
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 27 of 49

borrowed from the J. Raymond Stuart trust were utilized to acquire, improve, or repair
Defendant’s homestead in Florida. Rather the funds borrowed from the trust were used to pay
carrying costs of the building owned by the LLC from time to time.

Applicable Florida law requires that in order to place an equitable lien on a property there
must be evidence that the property was wrongfully acquired, improved, or repaired with ill-gotten
funds so that the owner was unjustly enriched. Palm Beach Savings & Loan Ass'n v. Fishbein,
619 So. 2d 267, 270-71 (Fla. 1993) (confirming that an equitable lien may be imposed on
homestead property where funds obtained through fraud were used to purchase the homestead).
To obtain an equitable lien on a Florida homestead, a plaintiff must show by a preponderance of
the evidence (1) that the defendant engaged in fraudulent or egregious conduct and (2) that the
funds from that conduct can be directly traced to the purchase of, investment in, or improvement
of the homestead. In re Fin. Federated Title & Trust, Inc., 347 F.3d 880, 888 (11th Cir. 2003).

The trial court in this case accepted an accounting of the trust by the successor trustee that
was grossly inaccurate but approved by the previous trial judge after a 36 minute non-evidentiary
hearing when the accounting in question had not been provided by plaintiff's counsel and had not
been reviewed by the judge. Judge Kanarek refused to revisit that decision when confronted with
evidence of many errors in the accounting. Nothing in the accounting reflected that funds from
the trust were used in any way to acquire, improve or repair Defendant’s homestead (or to
acquire her interest in her father’s homestead or her parents’ personal property).

While the trial court and Fourth District Court of Appeals in this case, Ryan v. Stuart,
232 So.2d 418 (Fla. 4" DCA 2017) found that the property in question, Defendant's Florida

residence, was not Defendant’s homestead, they did so on a basis not found in applicable Florida
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 28 of 49

law defining a homestead as a permanent residence that a homeowner has declared as such. The
trial and appellate courts said that this residence that Defendant had owned and resided in since
January 2000 was not her homestead because the trial court found that Defendant spent less time
in Florida than she did elsewhere. In fact, the evidence submitted was submitted for purposes of
showing Defendant’s eligibility for trustee fees and consisted of calendars showing the days she
spent on trust administration duties in Florida — not her total time in residence. Even if it is true
that Defendant spent less time at her Florida homestead performing trust administration duties
than she spent in her alternate residence in the District of Columbia where she also had a
residence, durational residency requirements for homestead status have been unconstitutional in
Florida since 1952 as a denial of equal protection of the laws. Ostendorf v. Turner, 426 So.2d
539, 544 (Fla. 1982), citing Sparkman v. State, 58 So.2d 431 (Fla. 1952)(en banc). Continuous
residency in the State of Florida is not required for homestead status. Temporary absence of the
head of the household for reasons of health, pleasure, or business will not deprive the homestead
of its protected status, unless there was the aim on his part to forsake it permanently.
Hillsborough Inv. Co. v. Wilcox, 152 Fla. 889, 13 So.2d 448 (1943); L'Engle v. Forbes, 81 So.2d
214 (Fla.1955) ; and Olesky v. Nicholas, 82 So.2d 510 (Fla. 1955), cited in Marsh v. Hartley,
109 So.2d 34 (Fla. 2d DCA 1959). The determination that Defendant’s home in Florida was
not her homestead was an issue that was never presented in the complaint and was an error of

Constitutional significance that rendered the judgment void. Ironically, the District of Columbia

 

! The trial court that had this case previously retired as of January 1, 2019. The Fourth
District Court of Appeals has so far engaged in a cover up of the erroneous actions of the trial
court in this case. In its ruling upholding the trial judge’s denial of a motion for relief from
judgment on the grounds that the court lacked subject matter jurisdiction over these properties on
which it imposed liens since they were not mentioned in the complaint or the subject of proof of

4
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 29 of 49

government recently ruled that Defendant was ineligible for assistance from the DC Homesavers
program because her DC residence was found not to be her primary residence (see notice,
attached).

The courts also cited the fact that Defendant had a federally guaranteed reverse mortgage
on her D.C. home as a basis for excluding her from homestead protection in Florida but no such
exception exists in Article 10, § 4 of the Florida Constitution for a mortgage on an unrelated
property. The Court of Appeals conceded that the applicable law required that it apply only the
exceptions stated in the Florida Constitution in order to deny Defendant homestead protection
but said that did not matter because her Florida home was not her homestead. In making that
finding, the courts had to ignore the evidence in Defendant’s Declaration of Domicile filed under
oath with this court and her Notice of Homestead also filed under oath with the court and the
evidence that Defendant had voted in Florida since 2004, volunteered as a voter protection
attorney in every federal election since that time, belonged to the Community Church of Vero
Beach, was an active supporter of Riverside Theater, the Vero Beach Museum of Art, the John’s
Island Community Service League and other local groups, had a law office in Vero Beach from
2006 to 2017, had been a member of the John’s Island Club since 2000, and showed no evidence
of intent to abandon her home in Florida. In fact, she had purchased a burial plot next to that of
her deceased father in the Town of Indian River Shores Cemetery that requires one to be a
resident of the town in order to be buried there.

Incidentally, the finding of the trial court that Defendant engaged in “reprehensible”

 

the application of ill-gotten funds, the Court of Appeals did so in a per curiam affirmance and
refused a motion to issue an opinion and for rehearing en banc. Stuart v. Ryan, 4D 18-2388.

5
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 30 of 49

conduct sufficient to justify an equitable lien be imposed was contrary to applicable US Supreme
Court precedent, see State Farm Mutual Auto Ins. v. Campbell, 538 U.S. 408, 419 (2003)(We
have instructed courts to determine the reprehensibility of a defendant by considering whether:
the harm caused was physical as opposed to economic; the tortious conduct evinced an
indifference to or a reckless disregard of the health or safety of others; the target of the conduct
had financial vulnerability; the conduct involved repeated actions or was an isolated incident; and
the harm was the result of intentional malice, trickery, or deceit, or mere accident). It also is in
violation of applicable Florida Supreme Court precedent. Schoeff'v. R. J. Reynolds Tobacco Co.,
232 So.3d 294, 306-307 (Fla. 2017)(This Court has held that "[w]hen compensatory damages are
substantial, then a lesser ratio, perhaps only equal to compensatory damages, can reach the
outermost limit of the due process guarantee."), citing Engle v. LiggettGroup, Inc., 945 So.2d
1246, 1265 (Fla. 2006) and State Farm v. Campbell, 538 U.S. at 425. State courts are required
to follow US Supreme Court pronouncements on matters of federal law such as its interpretation
of what constitutes reprehensible conduct sufficient to withstand a finding that a damages award
was too excessive to withstand due process scrutiny. See James v. City of Boise, __ US __, 136
S.Ct. 685, 193 L.Ed.2d 694 (2016)(As Justice Story explained 200 years ago, if state courts were
permitted to disregard this Court's rulings on federal law, ‘the laws, the treaties, and the
constitution of the United States would be different in different states, and might, perhaps, never
have precisely the same construction, obligation, or efficacy...), citing Martin v. Hunter's Lessee,
1 Wheat. 304, 348, 4 L.Ed. 97 (1816).

(3) The judgment failed to award Defendant credit for the illegal lien imposed by the

court upon Defendant’s interest in her father’s homestead at 101 South Catalina Court, Vero
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 31 of 49

Beach, and her parents’ personal property located at that residence. The trial court in 31-
2013CA-001523 awarded a lien to Catherine Ryan and Deborah Stuart on Pamela Stuart’s one-
third ownership interest in her father’s residence that she acquired by operation of law on January
18, 1998 when her father died pursuant to § 732.401(1), Florida Statutes. The case at issue, 31-
2013CA-001523 concemed the assets of the J. Raymond Stuart trust. The trust’s assets did not
include J. Raymond Stuart’s homestead property at 101 South Catalina Court, Vero Beach,
Florida 32963 which passed by operation of law at his death to his three daughters as joint
tenants pursuant to § 732.401(1), Florida Statutes. Aronson v. Aronson, 81 So.3d 515, 519 (la.
3d DCA 2012). Its homestead character was established at death. Engelke v. Estate of Engelke,

921 So.2d 693, 697 (Fla. 4th DCA 2006). The fact that the property was titled in the name

of the trust did not affect its homestead protection under the Florida Constitution and its descent
by operation of law to his surviving descendants per stirpes. Aronson v. Aronson, 930 So.2d at
767. The trust also did not include the assets held by Mr. Stuart’s surviving spouse, Marion
Stuart, to whom the personal property owned by J. Raymond Stuart not in his trust had passed at
his death pursuant to his will. Mr. Stuart’s personal property consisted mostly of Mr. Stuart’s
interest in the furniture and personal items in their homes in Garden City, New York (which were
sent to the home in Vero Beach or distributed among the three daughters after the sale of the
Garden City home) and Vero Beach, Florida (which presumably are still located in Mr. Stuart’s
homestead residence).

The successor trustee granted a trustee’s deed to Catherine Ryan and Deborah Stuart in
February 2017 that she lacked legal authority to issue. The deed conspicuously omitted Pamela

Stuart’s interest in the property which the trial court acknowledged was supported by applicable
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 32 of 49

law and stated words to the effect that no title search had been conducted prior to issuance of the
deed. The evidence adduced in the underlying case did not provide any basis for showing that
Pamela Stuart acquired her interest in her father’s homestead by anything other than her father’s
unfortunate death and her relationship to him as his descendant. Florida law requires some sort
of wrongdoing or unjust enrichment associated with the acquisition, improvement or repair of a
property in order to permit the imposition of an equitable lien. Palm Beach Savings & Loan
Ass'n v. Fishbein, 619 So. 2d 267, 270-71 (Fla. 1993); Flinn v. Doty, 214 So.3d 683 (Fla. App.,
2017). That evidence was completely absent but the trial court imposed a lien anyway because
the trial judge thought it was “appropriate.” The trial judge’s personal opinion should not have
been the basis for the application of an equitable lien. Catherine Ryan recently engineered her
own acquisition of 100% title to that property by exchanging $275,000 in return for a quitclaim
deed from Deborah Stuart. The trial court provided no credit to Pamela Stuart for its wrongful
and unconstitutional taking of her one-third interest in her father’s homestead. See Stop the
Beach Renourishment v. Florida Department of Environmental Protection, 560 U.S. 702, 713-
715 (2010)(Scalia, J., for a plurality, defining judicial taking in violation of the Takings Clause of
the 5 Amendment to the US Constitution, as applied to the states by the 14" Amendment).

(4) The trial court provided no credit to Pamela Stuart for its unconstitutional taking of
her rights to a one-third interest in her parents’ personal property which she acquired pursuant to
their wills which were not before the court in 31-2013CA-001523.

In fact, Defendant’s homestead, her one-third interest in her father’s homestead, and her
one-third interest in her parents’ personal property were not part of the subject matter of the 31-

2013CA-001523 case before the court since they were not listed as special damages as required
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 33 of 49

by Florida Rule of Civil Procedure 1.120(g). Lovett v. Lovett, 93 Fla. 611, 112 So. 768
(Fla.1927)(If a court enters an order prior to the filing of proper pleadings, the court is said to
lack jurisdiction). If a court grants relief beyond the scope of the pleadings, it acts in excess of
its jurisdiction. U.S. Bank Nat'l Ass'n v. Anthony-Irish, 204 So.3d 57, 60 (Fla. 5" DCA 2016).
citing Campbell v. Nourse, 429 So.2d 1375 (Fla. 4" DCA 1983). An order entered without
subject-matter jurisdiction can be attacked under rule 1.540(b)(4) at any time because a lack of
subject-matter jurisdiction goes to the foundation of the court's power to adjudicate the case
presented. U.S. Bank Nat'l Ass'n v. Anthony-Irish, 204 So.3d 57 (Fla. 5" DCA 2016). In the case
presented, the trial court refused to permit Defendant to add the trust as a party after the court
said it would not act with respect to the J. Raymond Stuart homestead that was nominally titled
in the name of the trust. The trial court then proceeded to order its disposition despite its lack of
subject matter jurisdiction. This was particularly egregious. See Trerice v. Trerice, no. 4D17-
2726 (Fla. 4" DCA 2018)(It is particularly inconsistent for a trial court to say it is not going to
exercise judicial power because it does not have personal jurisdiction over one of the parties and
to then exercise judicial power by making factual determinations to justify denying injunctive
relief over that same party).

(5) The judgment of deficiency does not properly subtract the $325,507.99 in trustee
expenses that Defendant incurred over 14 years of service as trustee. They were presented to the
trial court in summary form as permitted by Florida Rule of Evidence § 90.956. All of the
original receipts that were the basis for the summaries were provided to then counsel for Dr.
Ryan and Deborah Stuart and electronic copies were provided to the successor trustee who was

chosen at the behest of Ryan and Stuart’s counsel. The successor trustee testified she never
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 34 of 49

reviewed them and credited none of the expenses claimed. Thus, the trial court refused to credit
them either. This was contrary to § 736.0709, Florida Statutes, which provides:

Reimbursement of expenses.—

(1) A trustee is entitled to be reimbursed out of the trust property, with interest as
appropriate, for reasonable expenses that were properly incurred in the administration of the
trust.

(2) An advance by the trustee of money for the protection of the trust gives rise to
a lien against trust property to secure reimbursement with reasonable interest.

A judgment is void if entered without subject matter jurisdiction. No items of special
damages were alleged in the complaint as required by Florida Rule of Civil Procedure 1.120(g)
which says: “Special Damage. When items of special damage are claimed, they shall be
specifically stated.” The Florida Supreme Court has said that “Special damages are considered to
be the natural but not the necessary result of an alleged wrong or breach . . . they are such
damages as do not follow by implication of law merely upon proof of the breach.” Augustine v.
Southern Bell Telephone & Telegraph Co., 91 So.2d 320, 323 (Fla. 1956); Precision Care Auto
Tune, Inc. v. Radcliffe, 804 So.2d 1287, 1292 (Fla. 4" DCA 2002). General damages are those
which the law presumes actually and necessarily result from the alleged breach or wrong.
Augustine v. Southern Bell, 91 So.2d at 323. The failure to list Pamela Stuart’s one-third interest
in her father’s homestead or her residence at 111 John’s Island Drive #7, Vero Beach, Florida or
the personal property belonging to J. Raymond Stuart at his death as items of special damages in
the complaint under Florida property law meant that they could not be transferred to Catherine

Ryan and Deborah Stuart pursuant to the lawsuit to satisfy any debt that Pamela Stuart may owe

10
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 35 of 49

to them. Even if the Court of Appeals did not agree, the current status is that these properties
have been transferred to Catherine Ryan and Deborah Stuart and their value should be reflected
in the Final Judgment of Deficiency and were not.

WHEREFORE, because counsel for Catherine Ryan and Deborah Stuart and for the
Tennis Townhouses Condominium Association, Inc. engaged in misconduct in procuring the
above judgment and because the judgment was rendered without subject matter jurisdiction, it is
void and subject to relief pursuant to Florida Rule of Civil Procedure 1.540(b)(3) and (b)(4).
Defendant submits that this motion should be granted and the final judgment of deficiency

voided or corrected as set forth herein.

Dated: Januaary 17, 2019 Respectfully submitted,

/s/ Pamela B. Stuart

 

P.M.B. #8202

6001 Highway A1A

Indian River Shores, FL 32963-1014

pamstuart@aol.com

202-244-0723

202-999-2374

202-835-2200

Alternate address:
5115 Yuma St., NW
Washington, DC 20016

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 17th day of January, 2019, I electronically filed the

foregoing Defendant’s Motion for Relief from Deficiency Judgment pursuant to Florida Rule of

il
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 36 of 49

Civil Procedure 1.540 with the Clerk of the Indian River County Circuit Court by using the ECF
System, and that a true and correct copy is being served this day on counsel of record: Charles
D. Vitunac, Esq., Collins, Brown, Barkett, Garavaglia, Lawn, 756 Beachland Blvd., Vero Beach,
FL 32963, Counsel for Plaintiffs Catherine Ryan and Deborah Stuart,

dvitunacpleadings@verolaw.com,

/s/ Pamela B. Stuart

 

PAMELA B. STUART

12
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 37 of 49

~

HemeSaver

el — :
A Hardest Hit Fund Initiative

Tera 4 Cishoumtde Mn rating urree Bgraey

RESTORE ASSISTANCE
NOTICE OF APPLICANT INELIGIBILITY

01/09/2019

. Pamela Stuart
Applicant Name:

 

5115 Yuma Street, NW
Property Address: °

20016

 

Washington, DC

 

Dear Applicant:

This letter is to notify you that you are INELIGIBLE for Restore Assistance through the
District of Columbia Housing Finance Agency’s HomeSaver Program due to one or more of
the following reasons:

LI

Delinquent property related expense amount is less than $2,500.00

Delinquent property related expense amount is greater than $60,000.00

Property is not your primary residence

Head of household or other person(s) applying for assistance is/was not named on the Deed
Unable to determine qualifying hardship

Income is greater than $140,640.00

Monthly property expense payment is unsustainable (greater than 38% of your gross income)

Unsatisfactory payment history prior to Hardship

LIOOOUOUOUNO

Other

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 38 of 49

OFFICE OF DISCIPLINARY COUNSEL.
HP

JAN 15 2019
DISTRICT OF COLUMBIA COURT OF APPEALS
BOARD ON PROFESSIONAL RESPONSIBILITY R EC e IVED

IN THE MATTER OF
PAMELA BRUCE STUART, Bar Docket:
bar no. 220-236 Prior Proceedings:
17-BG-539 (November 2, 2017,
Thompson, Beckwith
and Easterly, JJ.)
DDN 050-17
PETITIONER.

f

PETITION FOR REINSTATEMENT TO
MEMBERSHIP IN THE DISTRICT OF COLUMBIA BAR

Petitioner, Pamela Bruce Stuart, hereby respectfully petitions the District of Columbia Court
of Appeals, by and through its Board on Professional Responsibility, for reinstatement to active
membership in the District of Columbia Bar following the expiration of a one year period of
reciprocal suspension and upon her demonstration of fitness to resume the practice of law.

Petitioner is a former Assistant United States Attorney for the District of Columbia. Prior
to her suspension in 2017 she had a distinguished career in the practice of law for over forty years.
She was elected in January 1998 to membership in the Cosmos Club as distinguished in the law. She
served on the board of directors of the Bar Association of the District of Columbia for about fifteen
years, has been a member of the Board of Directors of the Anacostia Economic Development
Corporation for about twenty-five years, and regularly has taught trial advocacy for the National

Institute of Trial Advocacy (most recently in June 2018 at Georgetown Law Center). Petitioner's

EXHIBIT

iD

 

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 39 of 49

curriculum vitae that was current prior to her suspension is attached as Exhibit 1.

Petitioner was suspended reciprocally by the DC Court of Appeals following her suspension
by the Supreme Court of Florida by order dated November 2, 2017. The DC Court of Appeals found
that a one year period of suspension nunc pro tunc to July 7, 2017 with a requirement of'a showing
of fitness should be imposed. Petitioner notes that she notified the Office of Disciplinary Counsel
of her suspension by the Florida Supreme Court in a timely manner by letter dated February 3, 2017,
but the DC Court of Appeals did not issue its interim order of suspension until June 9, 2017.
Petitioner timely filed her affidavit as required by Rule X1(14g) of the Rules Governing the District
of Columbia Bar on July 7, 2017. A copy of that affidavit with exhibits and copies of all orders of
suspension and disbarment are attached as Exhibit 2.

Petitioner’s suspension by the Florida Supreme Court resulted from a family dispute that is
still ongoing. Petitioner’s brother in law, Edward Ryan, filed a complaint with the Florida Bar in
2014 stemming from petitioner’s administration of her father’s trust from 1998 to 2014. Mr. Ryan
also financially backed Petitioner’s sisters who instituted a civil action against her in the Circuit
Court for Indian River County, Florida in November 2013. After receiving his complaint against
Petitioner in 2014, the Florida Bar told Mr. Ryan “that’s what civil litigation is for” and dismissed
his complaint. It was subsequently resurrected.

The complaint filed in the Circuit Court for Indian River County, Florida by Petitioner’s
sisters, Catherine S. Ryan, M.D. and Deborah Stuart, alleged that Petitioner failed to file annual
accountings as required by her father’s trust and Florida law, had failed to appoint an independent
trustee after the resignation of the initial independent trustee, that she had borrowed excessively from

the trust and breached various fiduciary duties. In fact, Mr. Ryan had been appointed by Petitioner

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 40 of 49

as co-trustee in 2000 upon the advice of outside counsel to the trust that, under the circumstances,
“no one would complain” that Mr. Ryan was ineligible under the terms of the trust to serve as co-
trustee because he was married to a remainder beneficiary. Petitioner appointed Mr. Ryan as co-
trustee after she sought advice from counsel when several friends of her tan refused her request
to serve as co-trustee due to age and other commitments. |

In 2001, Petitioner was induced by fraud and misrepresentation to purchase an office
townhouse at 1750 N Street by David Lamb, Esq., on the misrepresentation that the building had rear
access to a public street and would be eligible for building permits for necessary rehabilitation.
When the building was denied a permit due to lack of rear access, Petitioner attempted for several
years to negotiate rear access to her building across an alley that appeared as a “public alley” on the
relevant DC Surveyor documents but neighboring property owners claimed it was a private alley.
Years of litigation against Mr. Lamb and his LLC and the neighbors ensued (from 2004 to 20 14) and
Petitioner was forced to pay the carrying costs of the building without the rental income she had
anticipated. She informed her family of this situation and proposed borrowing against her
inheritance and her right to trustee fees and costs to pay for this unexpected financial disaster and
began to do so in 2001 and early 2002. All withdrawals from the trust in her name appeared on
monthly brokerage account statements that went to Mr. Ryan and Catherine Ryan beginning in July
2000. Deborah Stuart received monthly brokerage account statements fok the trust account
beginning in March 2007. In addition to paying much of the carrying costs of to commercial office
building, Petitioner used some of the funds she withdrew to pay expenses she incurred as trustee
(mostly travel to oversee her mother’s care and to supervise her mother’s nurses) and to maintain the

properties her father owned for which she was responsible as trustee. For accounting purposes, she

4

 

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 41 of 49

kept original receipts of all transactions.

Petitioner stopped preparing the annual accountings for the trust beginning in 2003 reasoning
that all family members were informed of what she was doing and had access to the brokerage
account statements for the trust which were kept in ber mother’s house in Florida and mailed to the
Ryan’s house that detailed all of its income and expenses (other than the trustee’s expenses) as well
as her withdrawals. She consulted with an accountant before concluding that the overwhelming
responsibilities she had assumed (to take care of her increasingly frail mother and her mother’s two
residences, the client matters of her solo Jaw practice, the administration of the trust and ongoing
litigation) made it impossible for her to comply with the annual accounting requirement. Her
reliance upon her sisters’ access to trust account information was reasonable. A federal court in
Florida ruled in a similar case that if trust beneficiaries have access to regular brokerage statement
information, it bars their claims against the trustee for failure to account. Figel v. Wells Fargo Bank,
NA, case no. 10-CV-60737-COHN/SELTZER (S.D. F!. March 9, 2011)(order granting summary
judgment in favor of defendant).

The office townhouse at 1750 N Street could not be sold on the open market due to the lack
of guaranteed rear access to a public street. It finally was sold in December 2009 to an association
that owned the building next door and wanted to expand. With the proceeds from the sale, Petitioner
repaid $705,000 of the money borrowed from her father’s trust during the intervening period. The
LLC that owned the building also repaid loans taken out on its behalf including a loan from
Petitioner for legal fees which she paid by refinancing her home in Florida. She purchased that home
located two miles from her mother’s residence in January 2000 in order to facilitate her work as

trustee and as a permanent residence for herself.

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 42 of 49

Beginning in 2010, as her mother’s health declined, Petitioner’s health also needed attention
(mostly due to severe arthritis). Petitioner had neglected her health while in litigation from 2004 to
2010. Beginning in October 2010, Petitioner underwent a series of ten surgeries including
replacements of both her hips and her right shoulder joint, a cervical decompression and discectomy,
two carpal tunnel releases, and transoral robotic surgery for sleep apnea. Asa result of the surgeries
and lengthy rehabilitation periods and periods of travel to Florida to take care of her mother and trust
business, Petitioner unexpectedly had to borrow again from the trust in order to support herself and
trust expenses.

Loans to trustees, beneficiaries and executors were permitted by the terms of her father’s
trust and Florida law. § 736.0816(6), Florida Statutes, provides that trustee may borrow money
from trust with or without security; § 736.0816(19), Florida Statutes, provides that a trustee may
make loans out of trust property, including, but not limited to, loans to a beneficiary on terms and
conditions that are fair and reasonable under the circumstances, and the trustee has a lien on future
distributions for repayment of those loans. Her father's trust provided that the trustee could make
loans with adequate security. In 2009, Petitioner prepared a promissory note from petitioner to the
trust for the withdrawals made beginning in 2001 that promised repayment at an interest rate pegged
to federal rates.

Following the death of her mother on April 29, 2012, Petitioner provided her two sisters with
her plan for winding up the affairs of the trust. Despite the Florida law that requires fees be paid to
trustees and that reasonable trustee expenses be reimbursed and the terms of the trust which also
anticipated payment of trustee fees and expenses, Petitioner’s sisters and her brother in law objected

to family members being paid for services to the trust — even though those services lasted for over

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 43 of 49

fourteen years and Florida law provides that trustees are to be compensated for their services. A
demand letter was received and Petitioner retained counsel who suggested mediation but counsel
representing petitioner’s sisters refused the mediation request.

After her sisters’ suit was filed in November 2013, Petitioner retained counsel who assisted
her in assembling the trust records and in negotiating an initial postponement of a hearing and her
resignation as trustee. Years of hard fought litigation ensued. Her sisters’ lawyer in the case insisted
on the retention of a successor trustee, Gina Rall, who only served the interest of Petitioner’s sisters
rather than acting as a trustee for all beneficiaries as the law required. After Ms. Rall was retained
and Mr. Ryan was terminated as co-trustee by the court in March 2014, Petitioner terminated the
services of her counsel and proceeded pro se.

The sisters’ lawyer moved to approve the successor trustee’s accounting in September 2015.
The accounting was grossly inaccurate and failed to include any of Petitioner’s expenses as trustee
or to make plans for payment of trustee fees to Petitioner so Petitioner objected. The trial judge held
a 36 minute non-evidentiary hearing on October 23, 2015 and sharply criticized Petitioner who had
not yet completed assembling and recording the expenses she incurred over sixteen years of service
as trustee and wanted credited against the loans she took from the trust. Petitioner explained that in
addition to carrying on her solo law practice that she had been caring for a friend who resided with
her while he was dying of cancer. The judge deemed these explanations to be “preposterous” and
said she would approve the accounting (which had not been filed and which the judge had not read)
and report Petitioner to the Florida Bar. The judge forwarded a copy of her order to Bar Counsel.
That had the effect of resurrecting Edward Ryan’s complaint filed in 2014.

Petitioner cooperated with Bar Counsel’s investigation in Florida and readily admitted to

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 44 of 49

failing to do the required annual accountings because she was overwhelmed. Petitioner agreed to
a consent judgment admitting the failure to do the annual accountings and excessive borrowing and
imposing a one year suspension of her Florida Bar membership. At the insistence of Bar Counsel,
Petitioner agreed to include a statement that the trial court had found various breaches of her
fiduciary duties ~- even though petitioner disagreed with some of the trial judge’s conclusions in that
regard. The Supreme Court of Florida accepted the consent agreement and by order dated January
5, 2017, imposed a one year suspension beginning in 30 days with readmission conditioned on a
showing of fitness. Petitioner, as required, notified all bars of which she was a member of this
discipline. All but the New York appellate division imposed reciprocal discipline. The New York
court imposed reciprocal discipline in the form of a public reprimand noting that the “misconduct”
involved did not include anything to do with Petitioner’s law practice but stemmed from a bitter
family dispute. The US Supreme Court, where she had been admitted on the motion of the late
Justice Arthur J. Goldberg, disbarred her (its rules do not provide for reciprocal suspension).
Petitioner has served her year of suspension and now applies for reinstatement to the District
of Columbia Bar. During her time of suspension, Petitioner examined the complaints about her
conduct and engaged in a concentrated study on professionalism. At the suggestion of the Virginia
State Bar’s disciplinary board, Petitioner studied for and sat for the Multistate Professional
Responsibility Examination that is administered to aspiring bar members. She received a score of
103 (75 is the passing score in the District of Columbia). Attached as Exhibit 3 is a copy of the
report of her passage of the examination. She also took a six hour course on Practicing with
Professionalism that is required of new lawyers in Florida. A verbatim transcript of that course is

available upon request. She completed two ethics courses given by the District of Columbia Bar as

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 45 of 49

part of its annual Bar 360 program in the spring of 2018. In addition, she attended live CLE courses
on estate planning in Virginia and government contracting and completed online CLE courses for
the Virginia Bar in estate planning that included highlights of the annual Heckerling Institute, asset
protection, fiduciary service, pre-and post-nup clauses for trust and estate planners, and international
tax planning for estate planners. In addition, she took a CLE course examining the ethics of
deception and duty of candor to the tribunal (under Rule 3.3 ( c) of the Rules of Professional
Responsibility). She completed a total of 30 hours of CLE including 2 ethics hours for Virginia.
Records of the Virginia State Bar and Florida Bar for Petitioner’s CLE credits are in Exhibit 4.

The D.C. Court of Appeals has established five factors to be considered in each
reinstatement case: (1) the nature and circumstances of the misconduct for which the attorney was
[previously] disciplined; (2) whether the attorney recognizes the seriousness of the misconduct, (3)
the attorney's conduct since discipline was imposed, including the steps taken to remedy past wrongs
and prevent future ones; (4) the attorney's present character; and (5) the attorney's present
qualification and competence to practice law." In re Mance, 171 A.3d 1133, 1137 (D.C. 2017); In
re Roundtree, 503 A.2d 1215, 1217 (DC 1985). The Court stressed that in a reinstatement
proceeding, "primary emphasis must be placed on the factors most relevant to the grounds upon
which the attorney was disbarred [or suspended].” Jd.

Petitioner recognizes that it was a mistake to fail to complete the annual accountings of her
father’s trust in a timely manner. At the time, she was in an impossible situation that required her
to be responsible for the care of her elderly mother, her mother’s two residences in New York (this
was sold in 2002) and Florida, the administration of her father’s trust, and the care of the clients of

petitioner’s solo law practice which had offices in DC and Vero Beach, Florida. Petitioner decided

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 46 of 49

to prioritize the care of her elderly mother which was very time consuming (petitioner’s mother was
confined to a wheel chair and had round the clock nurses from 2006 to 2012). She was frequently
in touch with her family members and knew that they were supplied with information conceming
the trust and its administration. Her sister Catherine had monthly brokerage statements sent to her
home beginning in July 2000 and her sister Deborah began receiving monthly statements in March
2007. A federal court in Florida has said that the type of information that Petitioner’s sisters had
about the trust was sufficient to bar their claims. Figel v. Wells Fargo, N.A.,2011 WL 860470
(S.D.Fla. Mar 09, 2011). A copy of the opinion in that case is attached as Exhibit 5. They knew
when she traveled to be with her mother and to perform trust business. It was only after Petitioner’s
mother died that family members asserted that information was concealed.

Petitioner thought that the borrowing she did from the trust was authorized by the trust and
Florida law. Petitioner conceded that it was excessive. In 2018 she met with a long time friend and
advisor, former Special Agent Kevin Hogan of the FBI, a forensic accountant, to discuss her actions
and those of the accountant retained as her successor trustee and he provided her with valuable
counsel and perspective. He has written a letter recommending her reinstatement which is attached
as Exhibit 6. She regrets the error and does not anticipate ever being presented with similar
circumstances. In retrospect, she believes that it would have been helpful to seek the guidance of
a court with respect to the accountings issue.

Unfortunately, Petitioner’s actions, while well-intentioned, coupled with the animosity of her
sisters and brother in law, resulted in a substantial cloud being placed on her otherwise distinguished
professional career. She does not anticipate rebuilding her practice to its former level because she

is 69 years old and her efforts to obtain a position with a corporation or an association have proved

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 47 of 49

futile thus far. Due to her much reduced financial circumstances, she has not been able to make any
restitution to date. However, her sisters have managed to perfect a lien on her permanent home in
Florida worth $560,000 after Petitioner was unable to pay the condominium association fees for the
home for the years she was in litigation with her sisters. The home and its furniture was purchased
in 2000 and refinanced in 2006 to raise funds for the litigation against David Lamb. It was
essentially acquired entirely with Petitioner’s funds. Nevertheless, the Florida court decided it was
“appropriate” to award petitioner’s home to her sisters despite the fact that it was never listed as
special damages in her sisters’ complaint and the court lacked subject matter jurisdiction over it.
It was seized by a writ of possession on July 28, 2018.

Since discipline was imposed, Petitioner has been unemployed with the exception ofa brief
stint as a consultant on an international finance research project, the litigation of a complaint for
unpaid wages on behalf of a Virginia corporation (Tysons Realty) and some work assisting a
Virginia lawyer on an age discrimination case. She has occupied her time with trying to survive
financially and improving her professionalism. She has been occupied with “downsizing” and
selling her possessions at auction at Weschler’s for income. She has kept current in legal matters
by monitoring developments in the jurisdictions where she was and is licensed online. She gets daily
notices of new opinions put out by justia.com. She has attended monthly meetings of the Edward
Bennett Williams Inn of Court which puts on programs relevant to white collar criminal prosecutions
and defense. She also has been involved in ongoing litigation with her sisters and with a case
brought to foreclose on a lien on her home in Florida by the condominium association for unpaid
fees and assessments. She also continued her service on the Board of Directors of the Anacostia

Economic Development Corporation, a post she has held since 1993.

10

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 48 of 49

Petitioner’s character remains strong. Prior to the incidents in question, she had a lengthy
and unblemished career in the practice of law. She has had strong support from her friends.
A letter from a friend and former client, Jonathan Groner, recommending her reinstatement is
attached as Exhibit 7. Much of her career was in the District of Columbia where she served as an
Assistant United States Attorney. None of the misconduct alleged that resulted in her suspension
stemmed from her practice of law.

Petitioner’s resumption of the practice of law will not be detrimental to the integrity of the
bar or the administration of justice.

Petitioner certifies that the foregoing statements are made pursuant to penalties of perjury
pursuant to 28 U.S.C. § 1746 and are true and correct to the best of her knowledge and belief.

WHEREFORE, for the foregoing reasons, Petitioner submits that her petition for
reinstatement in the District of Columbia Bar should be granted.

f ) —— _ .
f & wv f € } fn _ ° =
AS ote Ye) SRT
PAMELA B. STUART
Petitioner pro se
5115 Yuma Street, NW
Washington, D.C. 20016
202-244-0723
202-999-2374 (cell)

pamstuart@aol.com

 

11

 
Case 2:18-cv-14244-JEM Document 70 Entered on FLSD Docket 01/25/2019 Page 49 of 49

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of this Petition for Reinstatement has been served upon
the Office of Disciplinary Counsel, William Ross, Esq., 515 5" Street, NW, Building A, Suite 117,

Washington, D.C. 20001, this 15" day of January, 2019.

( ‘5 r f S py oe ee
- q Charo aS) 4 SH COHN,
PAMELA B. STUART

 

12

 
